DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an elongated article (claim 1) and the fish rod (claim 3) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para 0014 of the specification, there appears to be a typo in the last sentence. “Sleeve guide and teh proximal end” should likely be corrected to read “sleeve guide and the proximal end”.
In para 0019 of the specification, there appears to be a typo. The following sentence “free end of the die-sown part” should likely read “free end of the tie-down part”. 
In para 0051 of the specification, reference numeral 214 is used for both the tie down part and the first curvature. In para 0052 of the specification, reference numeral 216 is used for the first curvature.
In para 0053 of the specification, the first mounting member is given reference numeral 2018, which appears to be a typo. Previously reference numeral 208 was used to reference the first mounting member. 
Appropriate correction is required.
The use of the term Velcro (pages 7, 12 and 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 5 objected to because of the following informalities: The claim is an incomplete sentence, ending with a comma.  Appropriate correction is required.
Claim 8 is objected to because it appears to contain a copy and paste error. The claim recites the following limitation “a pair of hook and loop fastener straps, wherein each of the pair of hook and loop fastener strap is coupled to each of the pair of caps” which seems to duplicate the following limitation in claim 1, “a pair of hook and loop fastener straps each of which is coupled to each of the pair of caps”. 
Claim 10 objected to because of the following informalities: The limitation “the rigid bracket part further comprises first curvature” seems to have a typo. It seems to be missing the word “a” before first curvature”. If left uncorrected it may present a lack of antecedent basis for the first curvature in dependent claims such as 11. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons: 
In the limitation “a pair of caps coupled to the proximal end and the distal end of the telescoping member”, it is unclear if there is a first pair of caps are coupled to the proximal end and a second pair of caps are coupled to the distal end of the telescoping member or a first cap is coupled to the proximal end and a second cap is coupled to the 
In the limitation “a pair of hook and loop fastener straps each of which is coupled to each of the pair of caps”, it is unclear if there is a first pair of fastener straps coupled to the first cap and a second pair of fastener straps coupled to the second cap or if a first fastener strap is coupled to the first cap and a second fastener strap is coupled to the second cap. Confusion may be reduced by using clarifying phrases such as first pair, second pair, first cap, and/or second cap.
Claim 1 is indefinite because it is unclear how the second mounting member receives and holds the elongated article. Since the feature is not included in the drawings, the orientation of the elongated article is not well understood.
Claim 2 is indefinite because in the limitation “the pair of caps and the pair of wall mounting brackets are configured to releasably engage with each other”, it is unclear if a first cap is configured to releasably engage with a first mounting bracket and a second cap is configured to releasably engage with a second mounting bracket or if each of the caps is configured to releasably engage with each of the mounting brackets. Confusion may be reduced by using clarifying phrases such as a first mounting bracket, a second mounting bracket, a first cap, and/or a second cap. 
Claim 3 is indefinite because it is unclear how the second mounting member receives and holds the elongated article/fish rod. Since the feature is not included in the drawings, the orientation of the elongated article/fish rod is not well understood.
Claim 5 recites the limitation "the end of the inner tube" in line 2.  There is insufficient antecedent basis for “the end” in the claim. Additionally, it is unclear which end of the inner 
Claim 6 is indefinite for the following reasons: 
It is unclear which cap is configured as a sleeve for the proximal end of the telescoping member and which cap is configured as a sleeve for the distal end of the telescoping member or if each of the caps are configured to function as a sleeve for either the proximal end or distal end of the telescoping member. Confusion may be reduced by using clarifying phrases such as a first cap or a second cap. 
Additionally, from claim 1, it is unclear if there is a first pair of caps are coupled to the proximal end and a second pair of caps are coupled to the distal end of the telescoping member or a first cap is coupled to the proximal end and a second cap is coupled to the distal end of the telescoping member. Confusion may be reduced by using clarifying phrases such as a first pair of caps, a second pair of caps, a first cap and/or a second cap. 
Claim 8 is indefinite because in the limitation “a pair of hook and loop fastener straps, wherein each of the pair of hook and loop fastener strap is coupled to each of the pair of caps”, it is unclear if there is a first pair of fastener straps coupled to the first cap and a second pair of fastener straps coupled to the second cap or if a first fastener strap is coupled to the first cap and a second fastener strap is coupled to the second cap. Confusion may be reduced by using clarifying phrases such as first pair, second pair, first cap, and/or second cap.
Claim 9 recites the limitation "the other end" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "free end of the tie-down lock" in lines 3-4.  There is insufficient antecedent basis for “free end” in the claim. 
Claim 11 is indefinite because orientation is unclear how the second curvature fits around the elongated article. Since the elongated article is not included in the drawings, the orientation of the elongated article with respect to the second curvature is not well understood. 
Claims 4, 7, and 12-14 are indefinite because they depend on indefinite claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: De La Torre (US 8746469 B1), McFadden (US 20200307464 A1), Wainhouse (US 20200170430 A1), Jacobs (US 20190045922 A1), Vester (US 20180290042 A1), Settelmayer (20160039355 A1), and Moses (US 10542738 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644